Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 6885360) in view of Isii (US 20130286271).
Regarding claim 1 Hara teach an apparatus (fig. 2), comprising: 
a display panel (fig. 1A, panel 54); 
at least two backlight sources to backlight the display panel (col. 2, line 18-20    In accordance with the present invention a cold cathode tube or fluorescent lamp and a light emitting diode (LED) are used as light sources providing backlight for a transmissive liquid crystal display device); and  
a controller (fig. 1A. Item 70) to selectively activate just a first backlight source of the at least two backlight sources when a first power source is detected and to selectively activate just a second backlight source of the at least two backlight sources when a second power source is detected, the first backlight source and the second backlight source being different (fig. 1A, col. 4, line 43-53, cold cathode fluorescent 
such that the first backlight source and not the second backlight source is activatable (col. 6, line 15-19, In an alternative arrangement, when the electronic apparatus is operated from an AC power supply, the processor 70 may supply the light source switching control unit 72 with an instruction IS for causing the cold cathode fluorescent lamp to be selected) when the [[first power source is detected]] and the second backlight source (col. 6, line 28-30, On the other hand, when the electronic apparatus is operated from a DC battery, the processor 70 supplies the light source switching control unit 72 with an instruction IS for causing the LED's to be selected) and not the first backlight source is activatable when the [[second power source is detected]].
Hara does not expressly teach detecting different power sources.
However Ishii teaches detecting different power sources (fig. 7 [0087]-[0090]).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hara in light of Ishii teaching so that it may include detecting different power sources.


Regarding claim 2 Hara teach in view of Ishii teach determine whether the source of power is the first power source or the second power source (Ishii: fig. 7), selectively activate one of the first backlight source (col. 6, line 15-19, In an alternative arrangement, when the electronic apparatus is operated from an AC power supply, the processor 70 may supply the light source switching control unit 72 with an instruction IS for causing the cold cathode fluorescent lamp to be selected)  or the second backlight source based on a determination result (col. 6, line 28-30, On the other hand, when the electronic apparatus is operated from a DC battery, the processor 70 supplies the light source switching control unit 72 with an instruction IS for causing the LED's to be selected).
Regarding claim 3 Hara teach wherein the first backlight source is an edge backlight (fig. 1A, cold cathode fluorescent lamp 10) and the second backlight source is a micro light-emitting diode array (fig. 1A, LED's 30).

Regarding claim 4 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 5 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).

Regarding claim 6 Hara teach wherein controller is to activate the edge backlight when a battery power source is detected and to activate the micro light-emitting diode array when a plug-in power source is detected (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user, col. 3-col.4, when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 7 Hara teach a method, comprising: 
determining a source of power for a display device, the display device including a display panel and at least two backlight sources to backlight the display panel; 
Regarding claim 8 Hara teach wherein the first backlight source is an edge backlight (fig. 1A, cold cathode fluorescent lamp 10) and the second backlight source is a micro light-emitting diode array (fig. 1A, LED's 30).

Regarding claim 9 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 10 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).

Regarding claim 11 Hara teach wherein controller is to activate the edge backlight when a battery power source is detected and to activate the micro light-emitting diode array when a plug-in power source is detected (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user, col. 3-col.4, when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 6885360) in view of Isii (US 20130286271) and further in view of Zhang (US 20140062329).

Regarding claim 12 Hara teach [[a non-transitory computer-readable storage medium encoded]] with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: determine a source of power for a display device, the display device including a display panel and at least two backlight sources to backlight the display panel; activate one backlight source of the at least two backlight sources based on the determined source of power (fig. 1A, col. 3-col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user).
Hara does not expressly teach a non-transitory computer-readable storage medium.
However Zhang teach a non-transitory computer-readable storage medium [0031].
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Hara in light of Zhang teaching so that it may include a non-transitory computer-readable storage medium.
The motivation is to provide two backlights for two frequencies of a display panel.

Regarding claim 13 Hara teach wherein the instructions to activate include instructions to: 9WO 2020/018100PCT/US2018/042817 activate a first backlight source of the at least two backlight sources when the source of power is determined to be battery power source; and activate a second backlight source of the at least two backlight sources when the source of power is determined to be a plug-in power source (fig. 1A, col. 4, line 43-53, cold cathode fluorescent lamp driving unit 74 is coupled to an external AC power supply (not shown) and to a DC battery (not shown). The LED driving unit 76 is coupled to the DC battery. The LED driving unit 76 may be additionally coupled to the external AC power supply. The light source switching control unit 72 activates selectively the cold cathode fluorescent lamp driving unit 74 and the LED driving unit 76 in response to an instruction IS from a microprocessor or microcontroller 70 of an electronic apparatus (not shown). The microprocessor provides the instruction IS in accordance with display brightness set by a user, col. 3-col.4, when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold cathode fluorescent lamp may be used as a light source to ensure satisfactory display quality. On the other hand, when a DC battery source is used, an LED may be used as a light source to save power dissipation).

Regarding claim 14 Hara teach wherein the first power source is a battery power source and the second power source is a plug-in power source (fig.1A, col. 3, col. 4 when an external AC power supply is used for a transmissive liquid crystal display device and an electronic apparatus with such a liquid crystal display device, a cold 

Regarding claim 15 Hara teach wherein the batter power source includes a battery internal to the apparatus (fig.1A, col. 3, col. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625